Citation Nr: 0326765	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for Barrett's 
ulceration.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served honorably from 
September 1969 to June 1973.  (In an Administrative Decision, 
dated in November 1983, the RO concluded that the character 
of the veteran's discharge for his second period of active 
service, from July 1979 to April 1983 was under dishonorable 
conditions, and was therefore a bar to VA benefits for that 
period of service.  38 C.F.R. § 3.12.)  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, in pertinent part, denied service connection for 
Barrett's ulceration and bipolar disorder, and granted 
service-connected health care benefits for Barrett's 
ulceration under 38 U.S.C.A. Chapter 17.  The veteran moved 
to Pennsylvania, and his file is now in the jurisdiction of 
the Philadelphia, Pennsylvania RO.  He testified at a Travel 
Board hearing before the undersigned in April 2003.
 
During his hearing, the veteran took issue with the character 
of discharge assigned his period of service beginning July 
1979.  In that regard, it is noteworthy that a November 1983 
Administrative Decision in that matter is final.  38 U.S.C.A. 
§ 7105.  The veteran is advised that the matter of the 
character of discharge for his second period of active duty 
may be reopened only if new and material evidence is 
received.


FINDINGS OF FACT

1.  Bipolar disorder was not manifested during the veteran's 
honorable period of service, from September 1969, to June 
1973; a psychosis was not manifested in the first year 
following that period of service; and bipolar disorder is not 
otherwise shown to be related to service..

2.  Barrett's ulceration was not manifested during the 
veteran's honorable period of service from September 1969 to 
June 1973 or within one year following that period of 
service, and is not otherwise shown to be related to that 
period of service.
CONCLUSIONS OF LAW

1.  Service connection for a bipolar disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Service connection for Barrett's ulceration is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  While 
the veteran's claims were initially denied as not well 
grounded, the case was subsequently addressed on the merits 
and well-groundedness is no longer an issue.  The appellant 
was provided copies of the rating decision explaining why the 
claims for service connection for bipolar disorder and 
Barrett's ulceration were denied.  Furthermore, via the 
August 2000 statement of the case (SOC), various 
correspondence from VA (particularly a August 2001 letter 
which thoroughly discussed the VCAA and advised the veteran 
that if evidence required was received within a year benefits 
would be payable from the date of claim), and a March 2003 
supplemental statement of the case (SSOC), the appellant was 
advised of the laws and regulations regarding service 
connection, as well as the fact that in order to prevail in 
either claim, specific medical evidence is necessary to link 
the claimed bipolar disorder and Barrett's ulceration to his 
honorable period of service.  These communications informed 
the veteran what evidence was of record and advised him what 
evidence was needed to establish entitlement to the benefit 
sought.  Furthermore, these documents advised him of the 
changes in the duty to assist resulting from the VCAA, and 
specifically advised him of his and VA's responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The file contains records from the veteran's periods of 
service, records of post service VA and private medical 
treatment, the report of an August 1999 VA examination, 
Social Security Administration (SSA) records obtained by VA, 
and a transcript of the veteran's April 2003 hearing.  VA has 
made every effort to obtain any records of medical treatment 
identified by the veteran, and there is no indication that 
any pertinent record remains outstanding.  In fact, the 
veteran himself indicated in a March 2002 correspondence that 
there is no additional evidence to obtain as he did not 
receive any treatment for the claimed disorders from 1973 
through 1979.  The VCAA requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the appellant underwent a VA 
examination in August 1999, but no opinion relating a present 
disability to an event of his first period of active service 
was provided.  The Board finds an additional examination is 
not necessary because the evidence of record does not 
establish that the appellant incurred an event, injury, or 
disease during a period of active service for which 
compensation is not barred.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification is required.


Factual Background

Service medical records from September 1969 through June 1973 
are negative for complaint of or treatment for any 
psychiatric disorder or Barrett's ulceration.  The 
appellant's May 1973 separation examination revealed a normal 
clinical evaluation of the throat, abdomen and viscera and 
normal psychiatric findings.  His May 1979 re-enlistment 
examination also revealed a normal clinical evaluation of the 
throat, abdomen and viscera and no psychiatric abnormalities.  
He denied having experienced any throat trouble, stomach 
trouble, depression or excessive worry, or nervous trouble of 
any sort in his May 1979 report of medical history.  Records 
dated in January and February 1981 noted that the veteran had 
treatment for problems including esophageal ulcers.  A March 
1981 record noted increased tension with the recent 
development of ulcers and an impression of occupational 
maladjustment leading to chronic depression.  July 1981 
records noted a history of Barrett's ulceration with 
endoscopy report revealing normal esophagus and pathology 
report indicating no evidence suggesting Barrett's esophagus.

In April 1983, the veteran submitted a claim for service 
connection for Barrett's ulceration and  a nervous disorder.

A November 1983 administrative decision determined that the 
veteran's discharge from his period of service from July 1979 
through April 1983 was under dishonorable conditions.  The 
veteran was notified by November 1983 letter that this 
discharge was issued under conditions which constitute a bar 
to payment of VA benefits based upon that period of service.  

In May 1999, the veteran again submitted a claim for service 
connection for conditions including Barrett's ulceration and 
a nervous condition.

In June 1999, the veteran submitted a statement alleging that 
while serving in 1981, he discovered a suicide victim and 
that this stressful event led to his current psychiatric 
problems.

On VA psychiatric examination in July 1999, it was noted that 
the veteran denied any history of severe psychiatric trauma 
during his first military tour, but indicated that he became 
addicted to heroin which he acquired in various ports in 
Southeast Asia.  He also abused marijuana, alcohol, and LSD.  
He claimed that he used the drugs to offset feelings of 
anxiety related to the possibility of being sent into combat 
in Vietnam.  After his discharge in June 1973, he continued 
to abuse alcohol and substances.  The veteran reported that 
he witnessed a suicide during his second period of service.  
Objective examination revealed that the veteran was alert and 
oriented times three.  Psychomotor activity was increased and 
speech was rapid, rambling and circumstantial.  The veteran 
was anxious and his affect at times displayed inappropriate 
laughter.  His mood was depressed.  There was no disturbance 
of mental stream, thought or perception noted.  His memory 
was intact and concentration was impaired, but with no 
cognitive deficit.  He had average intellect, poor insight, 
and judgment compromised under stress.  He engaged in 
spontaneous, inappropriate, irresponsible, and at times, 
agitated and violent behavior when provoked.  The diagnosis 
was Bipolar disorder.  The examiner provided the opinion that 
specific criteria necessary for a diagnosis of post-traumatic 
stress disorder (PTSD) were not met.

The November 1999 rating decision from which this appeal was 
taken determined that Barrett's ulceration was incurred 
during the veteran's second (not qualifying) period of 
service, entitling him to VA treatment of that disorder as if 
it were service connected.  

In his June 2000 notice of disagreement (NOD) and his 
September 2000 VA Form 9, the veteran continued to assert 
that his bipolar disorder and Barrett's ulceration began 
during his second period of service in the 1980s.

VA outpatient treatment records from August 1999 through 
November 2001 show diagnoses including: reflux esophagitis; 
dyspepsia; mood disorder; possible bipolar disorder; possible 
personality disorder; possible manic depressive disorder; 
depressive disorder; adjustment reaction with mixed emotional 
features; and unspecified affective psychosis.  These records 
contain no significant medical history.
Private medical records from the Evangelical Community 
Hospital (ECH) show that the veteran underwent 
esophagogastroduodenoscopy with biopsy in August 2001.  These 
records indicate that the veteran had a longstanding history 
of acid reflux and a possible history of Barrett's mucosa.  
It was noted that he had been having symptoms of heart burn 
for most of his adult life, that he reported this 
approximately 20 years ago while he was in the Navy, and that 
he was diagnosed as having an ulcer of the esophagus and 
possibly Barrett's mucosa.  Findings included signs of hiatal 
hernia shown on endoscopy, with no apparent endoscopic 
features of active esophagitis or Barrett's mucosa.  Notes on 
an associated pathology report indicate that a short segment 
of Barrett's was present.

Records associated with a SSA Disability Determination show 
diagnoses including bipolar disorder and Barrett's ulceration 
but do not relate these disorders to service.

During his April 2003 hearing, the veteran maintained his 
claim that the bipolar disorder and Barrett's ulceration 
began in the 1980s during his second period of service. 

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be established for a psychosis or a 
peptic ulcer (here, Barrett's ulceration) based upon a legal 
"presumption" by showing that it was to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The United States Court of Appeals (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit has also held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA law provides that if a former service member did not die 
in service, compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge under honorable conditions is 
binding on VA as to the character of discharge.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a).

The Board notes that an unappealed November 1983 
Administrative Decision found that the veteran's "other than 
honorable discharge" for the period of service from July 1979 
to April 1983, was, in fact, under dishonorable conditions, 
thereby barring compensation under the laws administered by 
the VA based upon that period of service.  That determination 
is final.  38 U.S.C.A. § 7105.  Although the veteran bases 
the instant claims on that second period of service, he has 
not sought to reopen the character of discharge 
determination.  Therefore, the determinative question here 
must be whether or not the veteran's bipolar disorder and/or 
Barrett's ulceration were incurred in or aggravated by his 
period of active service from September 1969 to June 1973.

The veteran's service medical records reveal no problem 
related to bipolar disorder or Barrett's ulceration during 
the his service from September 1969 to June 1973.  There are 
no records of treatment during this period, nor were any 
psychiatric abnormalities or abnormalities of the throat, 
abdomen or viscera revealed upon separation examination in 
May 1973.  Indeed, he himself does not assert that the 
bipolar disorder or Barrett's ulceration began during the 
period of active service ending in 1973, and he specifically 
has denied any treatment for these conditions from 1973 
through 1979.  Furthermore, there is no indication that 
either of the disorder's was manifested within one year 
following separation in 1973 (so as to trigger application of 
presumptive provisions afforded for chronic disorders).  On 
May 1979 re- enlistment examination, clinical evaluation 
revealed normal throat, normal abdomen and viscera and no 
psychiatric abnormalities, and the veteran denied having any 
history of throat trouble, stomach trouble, depression or 
excessive worry, or nervous trouble of any sort in a May 1979 
report of medical history.  Records from the first three 
months of 1981 show the recent development of ulcers and 
problems with tension and depression.  These reports are 
persuasive that these conditions were first manifested over 7 
years after the appellant's June 1973 discharge and are 
consistent with his assertion of an onset of the disorders 
during the 1980s and not during his first period of active 
service.  There are no subsequent medical records relating 
either the bipolar disorder or Barrett's ulceration to the 
veteran's period of service from September 1969 to June 1973.  
As noted, he alleges that the disorders were incurred in his 
second period of service; also as noted, the character of 
discharge for that period of service (which is not at issue 
herein) is a bar to compensation for disabilities incurred in 
that period of service.  Therefore, service connection is not 
warranted for bipolar disorder or Barrett's ulceration.  The 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Service connection for a bipolar disorder is denied.

Service connection for Barrett's ulceration is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



